Citation Nr: 0832084	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to June 
1945, and died in September 2004.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in May 2006, and again in 
April 2007, and was remanded on each occasion for additional 
development of the record.  The case is again before the 
Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for anxiety state, evaluated as 30 percent 
disabling.

2.  The veteran died in September 2004 of acute hypoxic 
respiratory failure, and congestive heart failure, diastolic 
dysfunction and coronary artery disease were listed as 
conditions contributing to his death.

3.  The competent medical evidence of record establishes that 
the veteran's service-connected psychiatric disability 
contributed to his death.



CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  The regulations also provide that 
service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The appellant argues that the veteran had a significant 
psychiatric disability as a result of his combat experience 
in service, and that she has provided sufficient evidence to 
support her allegation that his service-connected anxiety 
state contributed to the development of his fatal heart 
disease.  

At the time of the veteran's death, service connection was in 
effect for anxiety state, evaluated as 30 percent disabling.

The death certificate discloses that the veteran was 82 years 
old when he died in September 2004 of acute hypoxic 
respiratory failure, due to or as a consequence of pleural 
calcifications, pulmonary interstitial fibrosis, congestive 
heart failure, diastolic dysfunction and coronary artery 
disease.  Other significant conditions contributing to death 
but unrelated to the underlying cause of death were systolic 
cardiac dysfunction and ischemic cardiomyopathy.  

The service treatment records disclose that when he was 
hospitalized in July 1945, it was reported that the veteran's 
psychiatric difficulties began during combat duty in 1943.  
He served for more than six months in combat, becoming 
increasingly tense, irritable and sensitive to noise.  After 
the landing in Sicily, the veteran, his brother (who was his 
platoon leader) and a close buddy were confined by shell fire 
in a foxhole.  During this time, the friend was struck by a 
shell, and died within four hours, and the veteran was 
helpless to assist him or seek aid.  Reportedly, following 
this incident, the veteran was completely demoralized, 
tearful and confused, and he was hospitalized with a 
diagnosis of combat fatigue.  During the hospitalization, a 
blood pressure of 130/90 was recorded.  The diagnosis was 
anxiety reaction, severe, manifested by tension, 
irritability, intolerance to noise and battle memories.  The 
precipitating stress was 6 1/2 months of combat duty.  

The veteran was admitted to a private hospital in May 2002.  
It was reported that he had been admitted in 1994, and that 
he was found to have an occluded right coronary artery, as 
well as high grade disease in the right posterior descending.  
He underwent balloon angioplasty.  The diagnoses on discharge 
in May 1992 included unstable coronary syndrome, elevated 
left ventricular end-diastolic pressure with congestive heart 
failure and hypertension.  

In August 2007, a VA physician reviewed the claims folder to 
respond to a question as to whether the veteran's death from 
cerebral vascular disease was caused by his service-connected 
anxiety state and the blood pressure reading of 130/90 that 
was recorded in service.  The examiner commented that, while 
it is true that stress and anxiety are one of the many 
factors that can aggravate or even precipitate cerebral 
vascular disease, since this is one of many factors, it would 
be mere speculation to state that the veteran's death from 
cerebral vascular disease was caused by anxiety.  

Several statements were received from Jeffrey Arbuckle, M.D. 
in support of the appellant's claim.  In June 2006, he 
asserted that the veteran had a history of post-traumatic 
stress disorder (PTSD), hypertension and coronary artery 
disease.  He opined that PTSD and anxiety contributed to the 
veteran's heart disease and, ultimately, his demise.  In a 
November 2007 statement, Dr. Arbuckle expanded on his earlier 
conclusion.  He noted that he had been provided the veteran's 
service medical records, information concerning his military 
service and awards, and copies of current medical treatise 
research concerning the nexus between heart disease and 
combat stress disorders.  He referred to one study of 
veterans of World War II and the Korean Conflict which found 
that combat veterans with symptoms of PTSD, shell shock, war 
neurosis or combat fatigue were at a far greater risk of 
heart attacks as they aged.  He indicated that such research 
provided the basis for his conclusion that the veteran's PTSD 
and anxiety contributed to his heart disease and his death.

Thus, the only medical evidence of record establishes that 
the veteran's service-connected psychiatric disability 
contributed to heart disease which, in turn, was a 
contributing factor in his death.  In the absence of any 
evidence to the contrary, the Board concludes that the 
preponderance of the evidence supports the claim for service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


